EXHIBIT 10.26

 

FORM OF AGREEMENT RELATING TO RETENTION AND

NONCOMPETITION AND OTHER COVENANTS

 

AGREEMENT, dated as of May 4, 2005 (this “Agreement”), by and between Lazard
LLC, a Delaware limited liability company (“Lazard”), on its behalf and on
behalf of its subsidiaries and affiliates (collectively with Lazard, and its and
their predecessors and successors, the “Firm”), and the individual named on
Schedule I (the “Executive”).

 

WHEREAS, as of the date hereof, the Executive is a “Managing Director” and a
“Class A Member” of Lazard (each as defined in the Third Amended and Restated
Operating Agreement of Lazard, dated as of January 1, 2002, as amended (as it
may be amended from time to time, the “LLC Agreement”)); and

 

WHEREAS, pursuant to the LLC Agreement and the Goodwill Vesting Agreement and
Acknowledgement between Lazard and the Executive (the “Goodwill Agreement,” and,
together with the LLC Agreement, the “Current Agreements”), as a Class A Member,
the Executive is subject to certain restrictions relating to competition and
solicitation; and

 

WHEREAS, in connection with the Executive’s participation in the reorganization
of Lazard (the “Reorganization”) currently expected to occur substantially on
the terms and conditions described in Amendment No. 2 to the draft Registration
Statement on Form S-1 (the “S-1”) dated March 21, 2005, as filed with the
Securities and Exchange Commission, relating to the initial public offering (the
“IPO” and together with the Reorganization and the HoldCo Formation (as defined
below), as each may be modified, adjusted or implemented after the date hereof,
the “Transactions”) of shares of Class A common stock of Lazard Ltd, a Bermuda
limited company (“PubliCo”), the Executive has agreed to enter into this
Agreement with Lazard to set forth the Executive’s (1) understanding of the
terms of the Transactions applicable to the Executive as a Class A Member (as
defined in the LLC Agreement) and as a member of a newly formed Delaware limited
liability company (“HoldCo”) to be formed in connection with the Reorganization
and of the fact that the terms are in draft form and may be changed or altered
after the date hereof (other than as expressly provided herein), and approval of
the Transactions (including as such terms may be changed or altered), (2)
continuing employment commitment in contemplation of the IPO and following the
IPO (as provided in Section 3(a)) and (3) obligations in respect of keeping
information concerning the Firm confidential, not engaging in competitive
activities, not soliciting the Firm’s clients, not hiring the Firm’s employees,
not disparaging the Firm or its directors, members or employees, and cooperating
with the Firm in maintaining certain relationships, while employed by the Firm
and following the termination of the Executive’s employment.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Executive and Lazard hereby agree as follows:

 

1. Term. Subject to the final sentence of this Section 1, Section 10(c) and to
Section 16(b), the “Term” of this Agreement shall commence as of the date hereof
(the “Effective Date”) and shall continue indefinitely until terminated in
accordance with this Section 1. Either party to this Agreement may terminate the
Term (and the Executive’s employment) upon

 



--------------------------------------------------------------------------------

three months’ prior written notice to the other party; provided, however, that
such notice (or pay in lieu of notice) shall not be required in the event of the
termination of the Executive’s employment by reason of the Executive’s death or
“disability” (within the meaning of the long-term disability plan of the Firm
applicable to the Executive) (“Disability”) or by the Firm for Cause (as defined
in Section 2(g)(iv)), may be waived by the Firm in the event of receipt of
notice of a termination by the Executive or may, if the Firm wishes to terminate
the Term with immediate effect, be satisfied by providing the Executive with his
base salary during such three-month period in lieu of such notice.
Notwithstanding that the Term commences as of the Effective Date, certain
provisions of this Agreement shall not take effect until a later date, as
specified herein. In addition, notwithstanding anything to the contrary
contained herein, this Agreement shall terminate (i) on September 30, 2005, if
the date of the closing of the IPO (the “IPO Date”) does not occur prior to
September 30, 2005, or (ii) on such date earlier than September 30, 2005, if
any, on which (A) the IPO is finally abandoned or terminated by Lazard or (B)
the Purchase and Transaction Support Agreement among Lazard and certain holders
of “Class B-1 Interests” and “Class C Interests” (each as defined in the LLC
Agreement) terminates. Upon any such termination, this Agreement shall be of no
further force and effect and the rights and obligations of the parties hereto
shall be governed by the terms of the Current Agreements and any agreements or
portions thereof that had otherwise been superseded by Section 16(a).

 

2. The Transactions.

 

(a) Participation in the Reorganization. The Executive hereby acknowledges that
he has reviewed and understands the terms of the proposed Transactions and that
such terms, including the structure of the Transactions, may be modified or
otherwise altered by the Board of Directors of Lazard, an authorized committee
thereof or the “Head of Lazard and Chairman of the Executive Committee” (as
defined in the LLC Agreement) as such person(s) may determine in furtherance of
the purposes underlying the Transactions. The Executive hereby covenants to
execute and deliver such documents, consents and agreements as shall be
necessary to effectuate each of the Transactions (as described in the S-1 or as
such Transactions may be modified or altered in accordance with the foregoing
sentence), including, without limitation, any amendments to the Current
Agreements or this Agreement (solely to the extent such amendments are necessary
to effectuate any such modifications and alterations to the Transactions and are
not inconsistent with the intent and purpose of this Agreement and other than as
set forth in the last sentence of this Section 2(a)), a customary accredited
investor representation letter, a HoldCo membership agreement and the
stockholders’ agreement referred to in Section 2(f). Notwithstanding anything
contained herein to the contrary, in no event shall the following provisions be
modified in a manner that materially and adversely affects the following rights
of the Executive as and to the extent set forth in such provisions of this
Agreement: (i) Section 2(c) solely with respect to the vesting of the Class A-2
Interests and the corresponding Holdco Interests, (ii) Section 2(e) solely with
respect to the timing of payment of the memo and other capital in Lazard, (iii)
Section 2(g)(i) solely with respect to the last sentence thereof relating to the
restrictive covenants applicable to the Exchangeable Interests, (iv) Section
2(g)(ii) solely with respect to the timing of exchangeability of the
Exchangeable Interests, (v) Section 2(g)(iv) solely with respect to the
definition of Cause and (vi) Schedule I.

 

(b) Formation of HoldCo. Effective upon the Reorganization and consummation of
the mandatory sale of all “Interests” (as defined in the LLC Agreement) pursuant

 

-2-



--------------------------------------------------------------------------------

to Section 6.02(b) of the LLC Agreement (as the provisions of such Section
6.02(b) may be waived or modified) or otherwise (the “HoldCo Formation”), and
provided that as of the effective time of the HoldCo Formation the Executive
continues to be employed by the Firm, the Executive shall receive, in exchange
for the Executive’s Class A Interests (as defined in the LLC Agreement)
outstanding immediately prior to the HoldCo Formation, the percentage of
membership interests in HoldCo set forth on Schedule I attached hereto (such
percentage to be increased pro rata to reflect the redemption of Class B-1
Interests pursuant to the Reorganization) that have substantially the same
rights, obligations and terms (including with respect to vesting) with respect
to HoldCo pursuant to the HoldCo limited liability company operating agreement
(the “HoldCo LLC Agreement”) and applicable law as those of the exchanged Class
A Interests, except as provided herein, including in Sections 2(a) and 2(d), or
except to the extent that any other changes, taken as a whole with any benefits
provided, are not materially adverse to the Executive (such membership
interests, the “HoldCo Interests”). The Holdco LLC Agreement will include those
terms set forth on Schedule II attached hereto, subject to the limitations set
forth therein.

 

(c) Vesting of Class A-2 Interests (or the Holdco Interests Corresponding to
Such Class A-2 Interests). Subject to the consummation of the HoldCo Formation
and subject to and effective upon the IPO Date, and provided that as of the IPO
Date the Executive continues to be employed by the Firm (or has had his
employment terminated by the Firm without “Cause” (as defined below) or on
account of Disability or death), following the date hereof and prior to the IPO
Date, the Class A-2 Interests (as defined in the LLC Agreement) (the “Class A-2
Interests”) held by the Executive as of the date hereof (or upon consummation of
the Reorganization, the HoldCo Interests received by the Executive in the
Reorganization that correspond to the Executive’s Class A-2 Interests as of the
date hereof) that are not vested as of the IPO Date, shall become fully vested.
Such vesting shall occur (i) in the case of a termination of employment prior to
the IPO Date on the terms described above in this Section 2(c), on the date of
such termination (provided that in the event that the IPO Date shall not occur
as contemplated by this Agreement, such vesting shall be deemed not to have
occurred, unless it is otherwise provided by the Current Agreements) or (ii) in
any other case, on the IPO Date.

 

(d) Profits Interest Allocation. In connection with the Reorganization, subject
to the consummation of the HoldCo Formation and subject to and effective upon
the closing of the IPO, and provided that as of the IPO Date the Executive
continues to be employed by HoldCo or one of its affiliates (including Lazard),
the Executive shall become a member participating in the profits of HoldCo with
a profit percentage in HoldCo of no less than the amount specified on Schedule I
attached hereto (the “Profits Interest”) (such percentage to be increased pro
rata to reflect the redemption of Class B-1 Interests pursuant to the
Reorganization) having the rights, obligations and terms set forth in the HoldCo
LLC Agreement so long as the Executive shall remain employed by the Firm.
Subject to the provisions of the HoldCo LLC Agreement and the determination of
the Board of Directors of HoldCo (the “HoldCo Board”), HoldCo shall make (i)
distributions in respect of income taxes arising from such Profit Interests and
(ii) from and after the third anniversary of the IPO Date distributions that are
intended to be equivalent to the aggregate amount of dividends that the
Executive (and, if applicable, the Executive’s “Entities” (as defined below))
would have received had the Executive (and, if applicable, the Executive’s
Entities) exchanged such person’s “Exchangeable Interests” (as defined below)
for exchangeable membership interests in Lazard that were then immediately
exchanged for “PubliCo Shares” (as defined below) effective as of the third
anniversary of the IPO Date (with such

 

-3-



--------------------------------------------------------------------------------

amount of distributions, and such profit percentage, to be adjusted from time to
time to reflect the actual exchange, in whole or in part, of such Exchangeable
Interests).

 

(e) Treatment of Memo Capital and Other Capital. Upon the HoldCo Formation,
HoldCo shall assume the obligations of Lazard for memo capital and other capital
in Lazard, and the Executive hereby acknowledges such assumption and releases
Lazard in full from such obligations. HoldCo shall distribute to the Executive
amounts in respect of the Executive’s assumed memo capital in respect of Class
A-1 capital and former Class A-1 capital, if any, in equal installments on the
first, second, third and fourth anniversaries of the IPO Date, plus any interest
accrued through each distribution date. The Executive further hereby agrees that
all of his rights and title to and in any and all capital of HoldCo allocated
with respect to any Exchangeable Interests which are exchanged for exchangeable
membership interests in Lazard that are in turn exchanged for PubliCo Shares,
and the related profits interests (other than, for the avoidance of doubt, the
capital to be repaid in accordance with the immediately foregoing sentence),
shall be forfeited without payment therefor, effective immediately upon the
exchange of such Exchangeable Interests. This Section 2(e) supercedes and
replaces any other agreements or understandings with respect to all capital of
Lazard and HoldCo, other than in respect of earnings on such capital, which
shall be continued in accordance with past practice.

 

(f) Stockholders’ Agreement. The Executive hereby agrees that all Exchangeable
Interests and PubliCo Shares (as defined in Section 2(g)(i)) held by the
Executive and the Executive’s Entities (including PubliCo Shares obtained
pursuant to the exchange of Exchangeable Interests for exchangeable membership
interests in Lazard which are then exchanged for PubliCo Shares) shall be
subject to a stockholders’ agreement which shall provide, among other things,
that the Executive (on behalf of himself and any “Entity” (as defined in Section
2(g)(ii)) to whom he has transferred any Class A-2 Interests (as defined in the
LLC Agreement) or transfers any such Exchangeable Interests or PubliCo Shares)
shall delegate to such person(s) or entity as is described in such agreement the
right to vote PubliCo Shares held by the Executive or by any such Entity to whom
he made such a transfer. The Executive hereby agrees to execute and deliver such
stockholders’ agreement (or, in the case of any Entity, to cause the execution
and delivery thereof) in accordance with the HoldCo LLC Agreement. The
stockholders’ agreement will include those terms set forth on Schedule III
attached hereto, subject to the limitations set forth therein.

 

(g) Exchangeable Interests.

 

(i) A portion of the HoldCo Interests received by the Executive pursuant to
Section 2(b) equal in percentage to the Executive’s Lazard Class A-2 Interests
as of the IPO Date as adjusted in the same manner as all other Lazard Class A-2
Interests in connection with the HoldCo Formation (such portion, the
“Exchangeable Interests”) shall be exchangeable, on the terms set forth in this
Section 2(g) and the HoldCo LLC Agreement, for membership interests in Lazard
that are in turn exchangeable for shares of Class A common stock of PubliCo
(“PubliCo Shares”), such exchange to be accomplished in each case by HoldCo
distributing to the Executive (in exchange for the appropriate portion of the
Executive’s Exchangeable Interests) the corresponding portion of HoldCo’s
applicable ownership interest in Lazard and causing PubliCo to issue the PubliCo
Shares to the Executive in ex-

 

-4-



--------------------------------------------------------------------------------

change for such distributed ownership interest in Lazard (or such other
structure as may be reflected in the Holdco LLC Agreement and documents
ancillary thereto which provide for a similar exchange, directly or indirectly,
of Exchangeable Interests for PubliCo Shares). The documents reflecting the
Exchangeable Interests shall contain the restrictive covenants set forth in the
HoldCo LLC Agreement addressing the subject matter of the Covenants, which
covenants shall be consistent with, and no more restrictive on the Executive
than those contained in this Agreement. The Executive’s Exchangeable Interests
shall not be subject to reduction for any reason.

 

(ii) Subject to the provisions of the HoldCo LLC Agreement, the Exchangeable
Interests may be exchanged for exchangeable membership interests in Lazard that
are in turn exchangeable for PubliCo Shares as described above, at the
Executive’s election, on and after the eighth anniversary of the IPO Date;
provided, however, that (A) if the Executive remains employed by the Firm
through the third anniversary of the IPO Date, the Executive’s Exchangeable
Interests (and any Exchangeable Interests held by any trust or any entity that
is wholly-owned by the Executive or of which the entire ownership or beneficial
interests are held by any combination of the Executive and his spouse, parents,
and any of their descendants by lineage or adoption (an “Entity”)), may be
exchanged for exchangeable membership interests in Lazard that are in turn
exchangeable for PubliCo Shares, in whole or in part, at the Executive’s (or, if
applicable, such Entity’s) election, in three equal installments on and after
each of the third, fourth and fifth anniversaries of the IPO Date, provided that
each such installment may be exchanged only if the Executive has complied with
the Covenants (as defined in Section 10), and (B) if the Executive remains
employed by the Firm through the second anniversary of the IPO Date (but not
through the third anniversary of the IPO Date), the Executive’s Exchangeable
Interests may be exchanged, in whole or in part, at the Executive’s (or, if
applicable, such Entity’s) election, in three equal installments on and after
each of the fourth, fifth and sixth anniversaries of the IPO Date, provided that
each such installment may be exchanged only if the Executive has complied with
the Covenants. Notwithstanding the above, (w) if the Executive’s employment is
terminated by the Firm without “Cause” (as defined below) or by reason of the
Executive’s Disability prior to the third anniversary of the IPO Date, the
Executive’s Exchangeable Interests may be exchanged as if the Executive had
remained employed on the third anniversary of the IPO Date and complied with the
requirements of clause (A) above (i.e., the Executive may exchange his
Exchangeable Interests on the third, fourth and fifth anniversaries of the IPO
Date as described in clause (A) above, provided that each such installment may
be exchanged only if the Executive has complied with the Covenants); (x) if the
Executive’s employment is terminated by reason of the Executive’s death (1)
prior to or on the second anniversary of the IPO Date, the Executive’s
Exchangeable Interests shall, at the election of the Firm, either (A) become
exchangeable in full no later than the first anniversary of such death or (B) be
purchased by HoldCo at the trading price of PubliCo Shares on the date of such
repurchase no later than the first anniversary of such death or (2) subsequent
to the second anniversary of the IPO Date but prior to the fourth anniversary of
the IPO Date, the Executive’s Exchangeable Interests may, to the extent not
previously exchanged, be exchangeable in full on the later of (A) the third
anniversary

 

-5-



--------------------------------------------------------------------------------

of the IPO Date and (B) the anniversary of the IPO Date next following such
death; (y) if following the IPO Date and prior to the third anniversary of the
IPO Date, the Executive’s employment terminates due to his Retirement (defined
as the voluntary resignation by the Executive on or after the date he attains
age 65 or attains age 55 and has at least ten years of continuous service as a
managing director of Lazard or one of its affiliates) and thereafter the
Executive dies, the Executive’s Exchangeable Interests shall be treated as set
forth in clause (x) of this Section, provided that the Covenants have been
complied with since his retirement without regard to the time limits set forth
therein; and (z) in the event of a “Change of Control” (as defined in the HoldCo
LLC Agreement), the Executive’s Exchangeable Interests shall be exchanged prior
to the occurrence of such event at a time and in a fashion designed to allow the
Executive to participate in the Change of Control transaction on a basis no less
favorable (prior to any applicable taxes) than that applicable to holders of
PubliCo Shares.

 

(iii) Prior to the applicable exchange date and as a condition to the exchange
of the Exchangeable Interests for PubliCo Shares, the Executive shall have
entered into a stockholders’ agreement, as described in Section 2(f), and
otherwise complied in all material respects with the terms of the HoldCo LLC
Agreement applicable to such exchange. Each of HoldCo and PubliCo shall have the
right to require the exchange of all or part of the Executive’s Exchangeable
Interests for PubliCo Shares during the period beginning on the ninth
anniversary of the IPO Date and ending 30 days after such anniversary.

 

(iv) For purposes of this Agreement, “Cause” shall mean: (A) conviction of the
Executive of, or a guilty or nolo contendere plea (or the equivalent in a
non-United States jurisdiction) by the Executive to, a felony (or the equivalent
in a non-United States jurisdiction), or of any other crime that legally
prohibits the Executive from working for the Firm; (B) breach by the Executive
of a regulatory rule that materially adversely affects the Executive’s ability
to perform his duties to the Firm; (C) willful and deliberate failure on the
part of the Executive (i) to perform his employment duties in any material
respect or (ii) to follow specific reasonable directions received from the Firm,
in each case following written notice to the Executive of such failure and, if
such failure is curable, the Executive’s failing to cure such failure within a
reasonable time (but in no event less than 30 days); or (D) a breach of the
Covenants that is (individually or combined with other such breaches)
demonstrably and materially injurious to Lazard or any of its affiliates.
Notwithstanding the foregoing, with respect to the events described in clauses
(B) and (C)(i) hereof, the Executive’s acts or failure to act shall not
constitute Cause to the extent taken (or not taken) based upon the direct
instructions of the Head of Lazard (or after the IPO Date, the Chief Executive
Officer of PubliCo (the “ CEO”)) or the Board of Directors of PubliCo or a more
senior executive officer of Lazard.

 

(h) Registration; Dilution. The definitive agreements relating to the
Transactions will contain (i) provisions obligating PubliCo to file a
registration statement with the U.S. Securities and Exchange Commission in order
to register the reoffer and resale of the PubliCo Shares on and following the
exchange of the Exchangeable Interests, subject to custom-

 

-6-



--------------------------------------------------------------------------------

ary blackout provisions and other customary restrictions, and obligating PubliCo
to use reasonable efforts to list such PubliCo Shares on the New York Stock
Exchange, and (ii) customary antidilution and corporate event adjustment
protections (consistent with adjustments applicable to PubliCo Shares) with
respect to the Exchangeable Interests and the Exchangeable Interests’ exchange
rights into PubliCo Shares.

 

(i) Cooperation With Respect to Taxes. Lazard shall use its reasonable efforts
to structure the Transactions in a manner that does not result in any material
tax to the Executive (that the Executive would not have incurred in the absence
of the Transactions) upon the exchange of the Class A-2 Interests into
Exchangeable Interests or other exchange of Class A-2 Interests into HoldCo
Interests, it being understood that this shall not be a commitment to maintain
the current tax treatment or benefits applicable to the Executive.

 

(j) HoldCo Governance Structure. Lazard shall use its reasonable efforts to
structure the HoldCo governance terms with a view to permitting it to perform
its obligations under this Agreement, including, without limitation, with
respect to making the distributions and payments provided for in Sections 2(d)
and (e) and permitting and effecting the exchange of the Exchangeable Interests
for PubliCo Shares in the manner and at the times contemplated by Section 2(g).

 

3. Continued Employment. (a) Employment. The Executive hereby agrees to continue
in the employ of the Firm, subject to the terms and conditions of this
Agreement. In that regard, the Executive is committed to remaining in the employ
of the Firm through the IPO Date and for at least two years following the IPO
Date. Lazard acknowledges that this Section 3(a) is not legally binding or
enforceable, nor is this Section 3(a) consideration for any right or benefit
under this Agreement.

 

(b) Duties and Responsibilities; Code of Conduct. During the Term, the Executive
shall serve as a Managing Director of Lazard or one of its affiliates
(including, but not limited to, HoldCo or PubliCo), with such duties and
responsibilities as the Head of Lazard (or after the IPO Date, the CEO) may from
time to time determine, and, other than in respect of charitable, educational
and similar activities which do not materially affect the Executive’s duties to
the Firm (or in respect of directorships, trusteeships, or similar posts, in
each case, that are approved by the head of the Lazard house at which the
Executive serves as a Managing Director) shall devote his entire working time,
labor, skill and energies to the business and affairs of the Firm. During the
Term, the Executive shall comply with the Firm’s professional code of conduct as
in effect from time to time and shall execute on an annual basis and at such
additional times as the Firm may reasonably request such code as set forth in
the Firm’s “Professional Conduct Manual” or other applicable manual or handbook
of the Firm as in effect from time to time and applicable to other managing
directors in the same geographic location as the Executive.

 

(c) Compensation.

 

(i) Base Salary. During the portion of the Term commencing on the IPO Date,
subject to the Executive’s continued employment hereunder, the Executive shall
be paid an annualized base salary in the amount of the Executive’s base salary
as in effect on the date hereof, payable in the same manner

 

-7-



--------------------------------------------------------------------------------

as other managing directors in the same geographic location are paid. The
Executive’s base salary shall be subject to annual review and increase, but not
decrease, unless such decrease is in line with an across-the-board base salary
decrease to all managing directors in the same geographic location as the
Executive.

 

(ii) Annual Bonus. During the portion of the Term commencing on the IPO Date,
subject to the Executive’s continued employment hereunder through the date of
payment, the Executive may be awarded an annual bonus in an amount determined in
the sole discretion of the CEO (subject to approval of the Board of Directors,
or a committee of the Board of Directors, of PubliCo, to the extent required by
law, the rules of any stock exchange or stock trading system to which PubliCo is
subject, or corporate governance procedures established by the PubliCo Board of
Directors). A portion of any such annual bonus may be satisfied in the form of
equity compensation which may be subject to vesting conditions and/or
restrictive covenants (it being understood that the sole remedy for violation of
any such restrictive covenants shall be forfeiture of such equity compensation
and/or recapture of previous gains in respect of such equity compensation and
that, notwithstanding Section 11(b), money damages shall not be an available
remedy).

 

(iii) Long-term Incentive Compensation. During the portion of the Term
commencing on the second anniversary of the IPO Date, subject to the Executive’s
continued employment hereunder, the Executive shall be eligible to participate
in any equity incentive plan for executives of the Firm as may be in effect from
time to time, in accordance with the terms of any such plan.

 

(iv) Employee Benefit Plans. During the portion of the Term commencing on the
IPO Date, subject to the Executive’s continued employment hereunder, the
Executive shall be eligible to participate in the employee retirement and
welfare benefit plans and programs of the type made available to the Firm’s
managing directors generally, in accordance with their terms and as such plans
and programs may be in effect from time to time, including, without limitation,
savings, profit-sharing and other retirement plans or programs, 401(k), medical,
dental, flexible spending account, hospitalization, short-term and long-term
disability and life insurance plans.

 

(d) At-Will Employment; No Severance. The Executive’s employment hereunder shall
be at-will and not for a definite period or duration. Subject to the Executive’s
right to continue to receive his base salary during the three-month notice
period (to the extent not waived by the Firm) provided in Section 1, the
Executive shall not be entitled under this Agreement to any severance payments
or benefits or, in the absence of a breach of this Agreement by the Firm, any
other damages under this Agreement upon termination of the Term or his
employment with the Firm for any reason.

 

4. Confidential Information. In the course of involvement in the Firm’s
activities or otherwise, the Executive has obtained or may obtain confidential
information concerning the Firm’s businesses, strategies, operations, financial
affairs, organizational and personnel matters (including information regarding
any aspect of the Executive’s tenure as a managing di-

 

-8-



--------------------------------------------------------------------------------

rector, member, partner or employee of the Firm or of the termination of such
position, partnership or employment), policies, procedures and other non-public
matters, or concerning those of third parties. The Executive shall not at any
time (whether during or after the Executive’s employment with the Firm) disclose
or use for the Executive’s own benefit or purposes or the benefit or purposes of
any other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise other than the Firm, any trade
secrets, information, data, or other confidential or proprietary information
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financing
methods, plans, or the business and affairs of the Firm, provided that the
foregoing shall not apply to information which is not unique to the Firm or
which is generally known to the industry or the public other than as a result of
the Executive’s breach of this covenant or as required pursuant to an order of a
court, governmental agency or other authorized tribunal. The Executive agrees
that upon termination of the Executive’s employment with the Firm for any
reason, the Executive or, in the event of the Executive’s death, the Executive’s
heirs or estate at the request of the Firm, shall return to the Firm immediately
all memoranda, books, papers, plans, information, letters and other data, and
all copies thereof or therefrom, in any way relating to the business of the
Firm, except that the Executive (or the Executive’s heirs or estate) may retain
personal notes, notebooks and diaries. The Executive further agrees that the
Executive shall not retain or use for the Executive’s account at any time any
trade names, trademark or other proprietary business designation used or owned
in connection with the businesses of the Firm. Without limiting the foregoing,
the existence of, and any information concerning, any dispute between the
Executive and the Firm shall be subject to the terms of this Section 4, except
that the Executive may disclose information concerning such dispute to the
arbitrator or court that is considering such dispute, and to the Executive’s
legal counsel, spouse or domestic partner, and tax and financial advisors
(provided that such persons agree not to disclose any such information other
than as necessary to the prosecution or defense of the dispute).

 

5. Noncompetition. (a) The Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Firm. The Executive further
acknowledges and agrees that in connection with the Reorganization, and in the
course of the Executive’s subsequent employment with the Firm, the Executive has
been and shall be provided with access to sensitive and proprietary information
about the clients, prospective clients, knowledge capital and business practices
of the Firm, and has been and shall be provided with the opportunity to develop
relationships with clients, prospective clients, consultants, employees,
representatives and other agents of the Firm, and the Executive further
acknowledges that such proprietary information and relationships are extremely
valuable assets in which the Firm has invested and shall continue to invest
substantial time, effort and expense. As a Managing Director and Class A Member
of Lazard, the Executive is currently bound by certain restrictive covenants,
including a noncompetition restriction, pursuant to the terms of the Goodwill
Agreement. Accordingly, the Executive hereby reaffirms and agrees that while
employed by the Firm and thereafter until (i) three months after the Executive’s
date of termination of employment for any reason other than a termination by the
Firm without Cause or (ii) one month after the date of the Executive’s
termination by the Firm without Cause (in either case, the date of termination,
the “Date of Termination,” and such period, the “Noncompete Restriction
Period”), the Executive shall not, directly or indirectly, on the Executive’s
behalf or on behalf of any other person, firm, corporation, association or other
entity, as an employee, director, advisor, partner, consultant or otherwise,
engage in a “Competing Activity,” or acquire or maintain any ownership interest
in, a “Competitive Enter-

 

-9-



--------------------------------------------------------------------------------

prise.” For purposes of this Agreement, (i) “Competing Activity” means the
providing of services or performance of activities for a Competitive Enterprise
in a line of business that is similar to any line of business to which the
Executive provided services to the Firm in a capacity that is similar to the
capacity in which the Executive acted for the Firm while employed by the Firm,
and (ii) “Competitive Enterprise” shall mean a business (or business unit) that
(A) engages in any activity or (B) owns or controls a significant interest in
any entity that engages in any activity, that in either case, competes anywhere
with any activity in which the Firm is engaged up to and including the
Executive’s Date of Termination. Further, notwithstanding anything in this
Section 5, the Executive shall not be considered to be in violation of this
Section 5 solely by reason of owning, directly or indirectly, any stock or other
securities of a Competitive Enterprise (or comparable interest, including a
voting or profit participation interest, in any such Competitive Enterprise) if
the Executive’s interest does not exceed 5% of the outstanding capital stock of
such Competitive Enterprise (or comparable interest, including a voting or
profit participation interest, in such Competitive Enterprise).

 

(b) The Executive acknowledges that the Firm is engaged in business throughout
the world. Accordingly, and in view of the nature of the Executive’s position
and responsibilities, the Executive agrees that the provisions of this Section 5
shall be applicable to each jurisdiction, foreign country, state, possession or
territory in which the Firm may be engaged in business while the Executive is
employed by the Firm.

 

6. Nonsolicitation of Clients. The Executive hereby agrees that during the
Noncompete Restriction Period, the Executive shall not, in any manner, directly
or indirectly, (a) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Executive is soliciting a Client to provide them with services that
would be considered a Competing Activity if such services were provided by the
Executive, or (b) interfere with or damage (or attempt to interfere with or
damage) any relationship between the Firm and a Client. For purposes of this
Agreement, the term “Solicit” means any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
persuading, encouraging or requesting any person or entity, in any manner, to
take or refrain from taking any action, and the term “Client” means any client
or prospective client of the Firm, whether or not the Firm has been engaged by
such Client pursuant to a written agreement; provided that an entity which is
not a client of the Firm shall be considered a “prospective client” for purposes
of this sentence only if the Firm made a presentation or written proposal to
such entity during the 12-month period preceding the Date of Termination or was
preparing to make such a presentation or proposal at the time of the Date of
Termination.

 

7. No Hire of Employees. The Executive hereby agrees that while employed by the
Firm and thereafter until six-months after the Executive’s Date of Termination
(the “No Hire Restriction Period”), the Executive shall not, directly or
indirectly, for himself or on behalf of any third party at any time in any
manner, Solicit, hire, or otherwise cause any employee who is at the associate
level or above, officer or agent of the Firm to apply for, or accept employment
with, any Competitive Enterprise, or to otherwise refrain from rendering
services to the Firm or to terminate his or her relationship, contractual or
otherwise, with the Firm, other than in response to a general advertisement or
public solicitation not directed specifically to employees of the Firm.

 

-10-



--------------------------------------------------------------------------------

8. Nondisparagement; Transfer of Client Relationships. The Executive shall not
at any time (whether during or after the Executive’s employment with the Firm),
and shall instruct his spouse, domestic partner, parents, and any of their
lineal descendants (it being agreed that in any dispute between the parties
regarding whether the Executive breached such obligation to instruct, the Firm
shall bear the burden of demonstrating that the Executive breached such
obligation) not to, make any comments or statements to the press, employees of
the Firm, any individual or entity with whom the Firm has a business
relationship or any other person, if such comment or statement is disparaging to
the Firm, its reputation, any of its affiliates or any of its current or former
officers, members or directors, except for truthful statements as may be
required by law. During the period commencing on the Executive’s Date of
Termination and ending 90 days thereafter, the Executive hereby agrees to take
all actions and do all such things as may be reasonably requested by the Firm
from time to time to maintain for the Firm the business, goodwill, and business
relationships with any of the Firm’s Clients with whom the Executive worked
during the term of the Executive’s employment, provided that such actions and
things do not materially interfere with other employment of the Executive.

 

9. Notice of Termination Required. Pursuant to Section 1, the Executive has
agreed to provide three months’ written notice to the Firm prior to his
termination of employment. The Executive hereby agrees that, if, during the
three-month period after the Executive has provided notice of termination to the
Firm or prior thereto, the Executive enters (or has entered into) a written
agreement to perform Competing Activities for a Competitive Enterprise, such
action shall be deemed a violation of Section 5.

 

10. Covenants Generally. (a) The Executive’s covenants as set forth in Sections
4 through 9 of this Agreement are from time to time referred to herein as the
“Covenants.” If any of the Covenants is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such Covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining such Covenants shall not be affected
thereby; provided, however, that if any of such Covenants is finally held to be
invalid, illegal or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
Covenant shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable hereunder.

 

(b) The Executive acknowledges that the Executive’s compliance with the
Covenants is an important factor to the continued success of the Firm’s
operations and its future prospects. The Executive further acknowledges the
importance to the Firm of his continued employment during the period prior to
and following the IPO Date and of his not competing or otherwise interfering
with the Firm during such period. The Executive understands that the provisions
of the Covenants may limit the Executive’s ability to work in a business similar
to the business of the Firm; however, the Executive agrees that in light of the
Executive’s education, skills, abilities and financial resources, the Executive
shall not assert, and it shall not be relevant nor admissible as evidence in any
dispute arising in respect of the Covenants, that any provisions of the
Covenants prevent the Executive from earning a living. In connection with the
enforcement of or any dispute arising in connection with the Covenants, the
wishes or preferences of a Client or prospective Client of the Firm as to who
shall perform its services, or the fact that the Client or prospective Client of
the Firm may also be a Client of a third party with whom the Executive is or
becomes associated, shall neither be relevant nor admissible as evidence. The
Ex-

 

-11-



--------------------------------------------------------------------------------

ecutive hereby agrees that prior to accepting employment with any other person
or entity during his employment with the Firm or during the Noncompete
Restriction Period or the No Hire Restriction Period, the Executive shall
provide such prospective employer with written notice of the provisions of this
Agreement, with a copy of such notice delivered no later than the date of the
Executive’s commencement of such employment with such prospective employer, to
the General Counsel of Lazard or HoldCo, as the case may be.

 

(c) The provisions of Sections 4 through 11 shall remain in full force and
effect from the date hereof through the expiration of the period specified
therein notwithstanding the earlier termination of the Term or the Executive’s
employment.

 

11. Remedies. (a) Forfeiture of Class A-2 Interests upon a Breach of the
Covenants Prior to the IPO Date. If, during the period from the date hereof
through the IPO Date, the Executive breaches any of the Covenants set forth in
Section 5, 6 or 7 in any respect or breaches any other Covenant in a material
respect, the Executive shall be required to forfeit (i) all unvested Class A-2
Interests, plus (ii) if the Executive has violated the Goodwill Agreement, all
vested Class A-2 Interests (such forfeitures, the “Pre-IPO Damages”). The
Executive and Lazard agree that the Pre-IPO Damages are reasonable in proportion
to the probable damages likely to be sustained by the Firm if the Executive
breaches the Covenants, that the amount of actual damages to be sustained by the
Firm in the event of such breach is incapable of precise estimation, that such
forfeiture of interests is not intended to constitute a penalty or punitive
damages for any purposes, and that the forfeiture of such interests by the
Executive would not result in severe economic hardship for the Executive and his
family. The Executive further agrees that satisfaction of any Pre-IPO Damages as
set forth in this Section 11(a) shall not, in any manner, relieve the Executive
of any future obligations to abide by the Covenants.

 

(b) Other Remedies. The Firm and the Executive acknowledge that the time, scope,
geographic area and other provisions of the Covenants have been specifically
negotiated by sophisticated commercial parties and agree that all such
provisions are reasonable under the circumstances of the activities contemplated
by this Agreement. The Executive acknowledges and agrees that the terms of the
Covenants: (i) are reasonable in light of all of the circumstances, (ii) are
sufficiently limited to protect the legitimate interests of the Firm, (iii)
impose no undue hardship on the Executive and (iv) are not injurious to the
public. The Executive further acknowledges and agrees that the Executive’s
breach of the Covenants will cause the Firm irreparable harm, which cannot be
adequately compensated by money damages. The Executive also agrees that the Firm
shall be entitled to injunctive relief for any actual or threatened violation of
any of the Covenants in addition to any other remedies it may have, including
money damages. The Executive acknowledges and agrees that any such injunctive
relief or other remedies (including the Pre-IPO Damages) shall be in addition
to, and not in lieu of, any forfeitures of awards (required pursuant to the
terms of any such awards) that may be granted to the Executive in the future
under one or more of the Firm’s compensation and benefit plans.

 

12. Arbitration. Subject to the provisions of Sections 13 and 14, any dispute,
controversy or claim between the Executive and the Firm on or subsequent to the
IPO Date arising out of or relating to or concerning the provisions of this
Agreement, any agreement between the Executive and the Firm relating to or
arising out of the Executive’s employment with the Firm or otherwise concerning
any rights, obligations or other aspects of the Executive’s em-

 

-12-



--------------------------------------------------------------------------------

ployment relationship in respect of the Firm (“Employment Related Matters”),
shall be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the New York Stock Exchange, Inc.
(the “NYSE”) or, if the NYSE declines to arbitrate the matter, the American
Arbitration Association (the “AAA”) in accordance with the commercial
arbitration rules of the AAA. Prior to the IPO Date, any such dispute shall be
resolved in accordance with the provisions of Section 9.04 of the LLC Agreement.

 

13. Injunctive Relief; Submission to Jurisdiction. Notwithstanding the
provisions of Section 12, and in addition to its right to submit any dispute or
controversy to arbitration, the Firm may bring an action or special proceeding
in a state or federal court of competent jurisdiction sitting in the City of New
York, whether or not an arbitration proceeding has theretofore been or is ever
initiated, for the purpose of temporarily, preliminarily, or permanently
enforcing the provisions of the Covenants, or to enforce an arbitration award,
and, for the purposes of this Section 13, the Executive (a) expressly consents
to the application of Section 14 to any such action or proceeding, (b) agrees
that proof shall not be required that monetary damages for breach of the
provisions of the Covenants or this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (c) irrevocably appoints the
General Counsel of Lazard as the Executive’s agent for service of process in
connection with any such action or proceeding, who shall promptly advise the
Executive of any such service of process.

 

14. Choice of Forum. (a) THE EXECUTIVE AND THE FIRM HEREBY IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF
NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT OR ANY EMPLOYMENT RELATED MATTERS THAT IS NOT
OTHERWISE REQUIRED TO BE ARBITRATED OR RESOLVED ACCORDING TO THE PROVISIONS OF
SECTION 12. This includes any suit, action or proceeding to compel arbitration
or to enforce an arbitration award. This also includes any suit, action, or
proceeding arising out of or relating to any post-employment Employment Related
Matters. The Executive and the Firm acknowledge that the forum designated by
this Section 14 has a reasonable relation to this Agreement, and to the
Executive’s relationship to the Firm. Notwithstanding the foregoing, nothing
herein shall preclude the Firm or the Executive from bringing any action or
proceeding in any other court for the purpose of enforcing the provisions of
Sections 13, 14 or 15.

 

(b) The agreement of the Executive and the Firm as to forum is independent of
the law that may be applied in the action, and the Executive and the Firm agree
to such forum even if the forum may under applicable law choose to apply
non-forum law. The Executive and the Firm hereby waive, to the fullest extent
permitted by applicable law, any objection which the Executive or the Firm now
or hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section 14(a). The
Executive and the Firm undertake not to commence any action arising out of or
relating to or concerning this Agreement in any forum other than a forum
described in this Section 14, or, to the extent applicable, Section 12. The
Executive and the Firm agree that, to the fullest extent permitted by applicable
law, a final and non-appealable judgment in any such suit, action or proceeding
in any such court shall be conclusive and binding upon the Executive and the
Firm.

 

-13-



--------------------------------------------------------------------------------

15. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA),
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS WHICH COULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

16. Miscellaneous. (a) This Agreement shall supersede any other agreement,
written or oral, pertaining to the matters covered herein, except to the extent
set forth on Schedule I. In the event that this Agreement is terminated pursuant
to the penultimate sentence of Section 1, all agreements that had been
superseded pursuant to this Section 16(a) shall revert to full effectiveness.

 

(b) Other than in the case of a termination of this Agreement in accordance with
the penultimate sentence of Section 1, Sections 4, 5, 6, 7, 8, 9, 10, 11, 12,
13, 14 and 15 shall survive the termination of this Agreement and the
Executive’s employment and shall inure to the benefit of and be binding and
enforceable by the Firm and the Executive.

 

(c) Notices hereunder shall be delivered to Lazard at its principal executive
office directed to the attention of its General Counsel, and to the Executive at
the Executive’s last address appearing in the Firm’s employment records. All
notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid.

 

(d) This Agreement may not be amended or modified, other than by a written
agreement executed by the Executive and the Firm, nor may any provision hereof
be waived other than by a writing executed by the Executive or the Firm;
provided, that any waiver, consent, amendment or modification of any of the
provisions of this Agreement shall not be effective against the Firm without the
written consent of the Head of Lazard (or after the IPO Date, the CEO) or its
successors, or such individual’s designee. The Executive may not, directly or
indirectly (including by operation of law), assign the Executive’s rights or
obligations hereunder without the prior written consent of the Head of Lazard
(or after the IPO Date, the CEO) or its successors, or such individual’s
designee, and any such assignment by the Executive in violation of this
Agreement shall be void. This Agreement shall be binding upon the Executive’s
permitted successors and assigns. Without the Executive’s consent, Lazard may at
any time and from time to time assign its rights and obligations hereunder to
any of its subsidiaries or affiliates (and have such rights and obligations
reassigned to it or to any other subsidiary or affiliate), provided that no such
assignment shall relieve Lazard from its obligations under this Agreement or
impair Lazard’s right to enforce this Agreement against the Executive. This
Agreement shall be binding upon and inure to the benefit of the Firm and its
successors and assigns.

 

(e) Without limiting the provisions of Section 10(a), if any provision of this
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions shall not be affected thereby.

 

(f) The Firm may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant

 

-14-



--------------------------------------------------------------------------------

to any applicable law or regulation, and may withhold from, and offset by, any
amounts or benefits provided under this Agreement, any amounts owed to the Firm
by the Executive, including, without limitation, any advances, expenses, loans,
or other monies the Executive owes the Firm pursuant to a written agreement or
any written policy of the Firm which has been communicated to the Executive.

 

(g) Except as expressly provided herein, this Agreement shall not confer on any
person other than the Firm and the Executive any rights or remedies hereunder.
There shall be no third-party beneficiaries to this Agreement.

 

(h) The captions in this Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Firm hereto have caused this Agreement
to be executed and delivered on the date first above written.

 

LAZARD LLC

(on its behalf, and on behalf of its subsidiaries and affiliates)

By:

   

Name:

   

Title:

   

 

EXECUTIVE (the individual named on Schedule I)

By:

   

Print Name:

 

-16-



--------------------------------------------------------------------------------

SCHEDULE I

 

Name (as per Preamble):    Mr. Michael Castellano HoldCo Interests (as per
Section 2(b)):    0.45% Profit Interests (as per Section 2(d)):    0.45%

 

Effective upon the IPO Date, the following provisions of this Schedule I shall
take effect and shall constitute binding and enforceable agreements of the Firm.

 

1. Title. Notwithstanding anything to the contrary contained in Section 3(b) of
this Agreement, from the IPO Date through the third anniversary of the IPO Date,
the Executive shall serve as Managing Director and Chief Financial Officer of
PubliCo and of Lazard Group LLC.

 

2. Compensation. Notwithstanding anything to the contrary contained in Sections
3(c)(i) and (ii) of this Agreement, subject to the Executive’s continued
employment hereunder, for each of the calendar years 2005, 2006 and 2007, the
Executive shall, so long as the Executive remains employed by the Firm through
the end of the applicable year, be entitled to receive annual compensation (base
salary plus annual bonus) of not less than $2,000,000 per year (the “Guaranteed
Amount”). Notwithstanding anything to the contrary contained in Section 3(c)(iv)
of this Agreement, during the portion of the Term commencing on the IPO Date,
subject to the Executive’s continued employment hereunder, the Executive shall
be eligible to participate in the employee retirement and welfare benefit plans
and programs of the type made available to the senior most executives of the
Firm generally, in accordance with their terms and as such plans and programs
may be in effect from time to time, including, without limitation, savings,
profit-sharing and other retirement plans or programs, 401(k), medical, dental,
flexible spending account, hospitalization, short-term and long-term disability
and life insurance plans.

 

3. Severance Pay and Benefits under Certain Circumstances. Notwithstanding
anything to the contrary contained in Section 3(d) of this Agreement, in the
event that during the period commencing on the IPO Date and concluding on the
third anniversary thereof, the Executive’s employment with the Firm is
terminated by the Firm without Cause or by the Executive for Good Reason (as
defined below), Lazard shall pay the Executive, in a lump sum in cash within 30
days after the Date of Termination, the aggregate of the following amounts: (i)
any unpaid base salary through the Date of Termination; (ii) (x) the product of
(1) the Guaranteed Amount and (2) a fraction, the numerator of which is the
number of days elapsed in the current calendar year through the Date of
Termination and the denominator of which is 365 minus (y) any base salary paid
for such year through the Date of Termination (including amounts payable
pursuant to clause (i) of this sentence); (iii) any earned and unpaid cash bonus
amounts for calendar years completed prior to the Date of Termination; and (iv)
the product of (x) the “Severance Multiple” (as defined below) multiplied by (y)
the greater of (1) the Guaranteed Amount or (2) the sum of (A) the Executive’s
base salary as of the Date of Termination plus (B) the average annual bonus (or,
to the extent applicable, cash distributions) paid or payable to the Executive
for the two calendar years immediately preceding the



--------------------------------------------------------------------------------

year during which occurs the Date of Termination. In addition, (i) for a period
of months equal to the product of (x) 12 multiplied by (y) the Severance
Multiple, the Executive and his eligible dependents shall continue to be
eligible to participate in the medical and dental benefit plans of Lazard on the
same basis as the Executive participated in such plans immediately prior to the
Date of Termination, to the extent that the applicable plan permits such
continued participation for all or any portion of such period (it being agreed
that Lazard will use its reasonable efforts to cause such continued coverage to
be permitted under the applicable plan for the entire period), which benefits
continuation period shall not run concurrently with or reduce the Executive’s
right to continued coverage under COBRA and (ii) to the extent permitted under
the applicable plan, the Executive will receive additional years of age and
service credit equal to the Severance Multiple for purposes of determining his
eligibility for and right to commence receiving benefits under the retiree
healthcare benefit plans of Lazard Group.

 

For all purposes of this Agreement, including without limitation, Sections
2(g)(ii) and Section 5(a), a resignation on or prior to the third anniversary of
the IPO Date by the Executive for Good Reason shall be treated as a termination
of the Executive by the Firm without Cause.

 

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Section 3 of this Schedule and such amounts
shall not be reduced whether or not the Executive obtains other employment.
Except as provided in Section 16(f) of this Agreement, the Firm’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Firm may have
against the Executive.

 

4. Certain Definitions. For purposes of this Schedule I, the following terms
shall have the following meanings:

 

•   “Good Reason” shall mean (i) the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as in effect as of the IPO Date, or any other action by the
Firm which results in a material diminution in such position, authority, duties
or responsibilities from the level in effect as of the IPO Date, excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Firm, promptly after receipt of notice
thereof given by the Executive, (ii) a material breach by the Firm of the terms
of this Agreement, including, without limitation, any failure by the Firm to
comply with paragraph 2 of this Schedule, excluding for this purpose an action
not taken in bad faith and which is remedied by the Firm promptly after receipt
of notice thereof given by the Executive, or (iii) any requirement that the
Executive’s principal place of employment be relocated to a location that is
more than 30 miles from the Executive’s principal place of employment as of the
date hereof (in the event of a termination for Good Reason, the notice
requirements of Section 1 shall not apply).



--------------------------------------------------------------------------------

•   “Severance Multiple” shall equal (i) 1.5, if the Date of Termination occurs
prior to a Change of Control or (ii) 3, if the Date of Termination occurs on or
following the date of a Change of Control.

 

5. Excise Tax. In the event it shall be determined that any payment, benefit, or
distribution by the Firm to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this paragraph) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986 (the “Code”) or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. All determinations required to be made under this paragraph,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Deloitte & Touche LLP or such other certified
public accounting firm reasonably acceptable to the Firm as may be designated by
the Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to Lazard and the Executive within 15 business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by Lazard. All fees and expenses of the Accounting
Firm shall be borne solely by Lazard. Any Gross-Up Payment shall be paid by
Lazard to the Executive within five days of the later of (i) the due date for
the payment of any Excise Tax, and (ii) the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
Lazard and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by Lazard should have been made (“Underpayment”) or that Gross-Up
Payments which were made by Lazard should not have been made (“Overpayment”). In
the event that there occurs an Underpayment and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Lazard to or for the benefit of the
Executive. In the event that there occurs an Overpayment and the Executive
becomes entitled to receive any refund with respect to the Excise Tax, the
Executive shall promptly pay to Lazard the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto).

 

6. Section 409A. Notwithstanding anything in this Agreement to the contrary, to
the extent the Executive would otherwise be entitled to a payment during the six
months beginning on the Date of Termination that would be subject to the
additional tax imposed under Section 409A of the Code, (i) the payment will not
be made to the Executive and instead will be made, at the election of the Firm,
either to a trust in compliance with Rev. Proc. 92-64 or an escrow account
established to fund such payments (provided that such funds shall be at all
times



--------------------------------------------------------------------------------

subject to the creditors of the Firm and its affiliates) and (ii) the payment,
together with interest thereon at the rate of “prime” plus 1%, will be paid to
the Executive on the earlier of the six-month anniversary of Date of Termination
or the Executive’s death or disability (within the meaning of Section 409A of
the Code). Similarly, to the extent the Executive would otherwise be entitled to
any benefit (other than a cash payment) during the six months beginning on the
Date of Termination that would be subject to the additional tax under Section
409A of the Code, the benefit will be delayed and will begin being provided
(together, if applicable, with an adjustment to compensate the Executive for the
delay, with such adjustment to be determined in the Firm’s reasonable good faith
discretion) on the earlier of the six-month anniversary of the Date of
Termination or the Executive’s death or disability (within the meaning of
Section 409A of the Code). The Firm will establish the trust or escrow account,
as applicable, no later than ten days following the Executive’s Date of
Termination. It is the intention of the parties that the payments and benefits
to which the Executive could become entitled in connection with termination of
employment under this Agreement comply with Section 409A of the Code. In the
event that the parties determine that any such benefit or right does not so
comply, they will negotiate reasonably and in good faith to amend the terms of
this Agreement such that it complies (in a manner that attempts to minimize the
economic impact of such amendment on the Executive and the Firm).

 

7. Miscellaneous. Paragraphs 2, 3, 4, 5 and 6 of this Schedule I are hereby
added to the list of Sections in Section 16(b) of this Agreement.

 

Initialed by the Executive:  

/s/ MJC

--------------------------------------------------------------------------------

Initialed by Lazard:  

/s/ SDH

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE I

 

Name (as per Preamble):   Mr. Scott Hoffman HoldCo Interests (as per Section
2(b)):   0.55% Profit Interests (as per Section 2(d)):   0.55%

 

Effective upon the IPO Date, the following provisions of this Schedule I shall
take effect and shall constitute binding and enforceable agreements of the Firm.

 

1. Title. Notwithstanding anything to the contrary contained in Section 3(b) of
this Agreement, from the IPO Date through the third anniversary of the IPO Date,
the Executive shall serve as Managing Director and General Counsel of PubliCo
and of Lazard Group LLC.

 

2. Compensation. Notwithstanding anything to the contrary contained in Sections
3(c)(i) and (ii) of this Agreement, subject to the Executive’s continued
employment hereunder, for each of the calendar years 2005, 2006 and 2007, the
Executive shall, so long as the Executive remains employed by the Firm through
the end of the applicable year, be entitled to receive annual compensation (base
salary plus annual bonus) of not less than $2,250,000 per year (the “Guaranteed
Amount”). Notwithstanding anything to the contrary contained in Section 3(c)(iv)
of this Agreement, during the portion of the Term commencing on the IPO Date,
subject to the Executive’s continued employment hereunder, the Executive shall
be eligible to participate in the employee retirement and welfare benefit plans
and programs of the type made available to the senior most executives of the
Firm generally, in accordance with their terms and as such plans and programs
may be in effect from time to time, including, without limitation, savings,
profit-sharing and other retirement plans or programs, 401(k), medical, dental,
flexible spending account, hospitalization, short-term and long-term disability
and life insurance plans.

 

3. Severance Pay and Benefits under Certain Circumstances. Notwithstanding
anything to the contrary contained in Section 3(d) of this Agreement, in the
event that during the period commencing on the IPO Date and concluding on the
third anniversary thereof, the Executive’s employment with the Firm is
terminated by the Firm without Cause or by the Executive for Good Reason (as
defined below), Lazard shall pay the Executive, in a lump sum in cash within 30
days after the Date of Termination, the aggregate of the following amounts: (i)
any unpaid base salary through the Date of Termination; (ii) (x) the product of
(1) the Guaranteed Amount and (2) a fraction, the numerator of which is the
number of days elapsed in the current calendar year through the Date of
Termination and the denominator of which is 365 minus (y) any base salary paid
for such year through the Date of Termination (including amounts payable
pursuant to clause (i) of this sentence); (iii) any earned and unpaid cash bonus
amounts for calendar years completed prior to the Date of Termination; and (iv)
the product of (x) the “Severance Multiple” (as defined below) multiplied by (y)
the greater of (1) the Guaranteed Amount or (2) the sum of (A) the Executive’s
base salary as of the Date of Termination plus (B) the average annual bonus (or,
to the extent applicable, cash distributions) paid or payable to the Executive
for the two calendar years immediately preceding the



--------------------------------------------------------------------------------

year during which occurs the Date of Termination. In addition, (i) for a period
of months equal to the product of (x)12 multiplied by (y) the Severance
Multiple, the Executive and his eligible dependents shall continue to be
eligible to participate in the medical and dental benefit plans of Lazard on the
same basis as the Executive participated in such plans immediately prior to the
Date of Termination, to the extent that the applicable plan permits such
continued participation for all or any portion of such period (it being agreed
that Lazard will use its reasonable efforts to cause such continued coverage to
be permitted under the applicable plan for the entire period), which benefits
continuation period shall not run concurrently with or reduce the Executive’s
right to continued coverage under COBRA and (ii) to the extent permitted under
the applicable plan, the Executive will receive additional years of age and
service credit equal to the Severance Multiple for purposes of determining his
eligibility for and right to commence receiving benefits under the retiree
healthcare benefit plans of Lazard Group.

 

For all purposes of this Agreement, including without limitation, Sections
2(g)(ii) and Section 5(a), a resignation on or prior to the third anniversary of
the IPO Date by the Executive for Good Reason shall be treated as a termination
of the Executive by the Firm without Cause.

 

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Section 3 of this Schedule and such amounts
shall not be reduced whether or not the Executive obtains other employment.
Except as provided in Section 16(f) of this Agreement, the Firm’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Firm may have
against the Executive.

 

4. Certain Definitions. For purposes of this Schedule I, the following terms
shall have the following meanings:

 

•   “Good Reason” shall mean (i) the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as in effect as of the IPO Date, or any other action by the
Firm which results in a material diminution in such position, authority, duties
or responsibilities from the level in effect as of the IPO Date, excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Firm, promptly after receipt of notice
thereof given by the Executive, (ii) a material breach by the Firm of the terms
of this Agreement, including, without limitation, any failure by the Firm to
comply with paragraph 2 of this Schedule, excluding for this purpose an action
not taken in bad faith and which is remedied by the Firm promptly after receipt
of notice thereof given by the Executive, or (iii) any requirement that the
Executive’s principal place of employment be relocated to a location that is
more than 30 miles from the Executive’s principal place of employment as of the
date hereof (in the event of a termination for Good Reason, the notice
requirements of Section 1 shall not apply).



--------------------------------------------------------------------------------

•   “Severance Multiple” shall equal (i) 1.5, if the Date of Termination occurs
prior to a Change of Control or (ii) 3, if the Date of Termination occurs on or
following the date of a Change of Control.

 

5. Excise Tax. In the event it shall be determined that any payment, benefit, or
distribution by the Firm to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this paragraph) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986 (the “Code”) or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. All determinations required to be made under this paragraph,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Deloitte & Touche LLP or such other certified
public accounting firm reasonably acceptable to the Firm as may be designated by
the Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to Lazard and the Executive within 15 business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by Lazard. All fees and expenses of the Accounting
Firm shall be borne solely by Lazard. Any Gross-Up Payment shall be paid by
Lazard to the Executive within five days of the later of (i) the due date for
the payment of any Excise Tax, and (ii) the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
Lazard and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by Lazard should have been made (“Underpayment”) or that Gross-Up
Payments which were made by Lazard should not have been made (“Overpayment”). In
the event that there occurs an Underpayment and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Lazard to or for the benefit of the
Executive. In the event that there occurs an Overpayment and the Executive
becomes entitled to receive any refund with respect to the Excise Tax, the
Executive shall promptly pay to Lazard the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto).

 

6. Section 409A. Notwithstanding anything in this Agreement to the contrary, to
the extent the Executive would otherwise be entitled to a payment during the six
months beginning on the Date of Termination that would be subject to the
additional tax imposed under Section 409A of the Code, (i) the payment will not
be made to the Executive and instead will be made, at the election of the Firm,
either to a trust in compliance with Rev. Proc. 92-64 or an escrow account
established to fund such payments (provided that such funds shall be at all
times



--------------------------------------------------------------------------------

subject to the creditors of the Firm and its affiliates) and (ii) the payment,
together with interest thereon at the rate of “prime” plus 1%, will be paid to
the Executive on the earlier of the six-month anniversary of Date of Termination
or the Executive’s death or disability (within the meaning of Section 409A of
the Code). Similarly, to the extent the Executive would otherwise be entitled to
any benefit (other than a cash payment) during the six months beginning on the
Date of Termination that would be subject to the additional tax under Section
409A of the Code, the benefit will be delayed and will begin being provided
(together, if applicable, with an adjustment to compensate the Executive for the
delay, with such adjustment to be determined in the Firm’s reasonable good faith
discretion) on the earlier of the six-month anniversary of the Date of
Termination or the Executive’s death or disability (within the meaning of
Section 409A of the Code). The Firm will establish the trust or escrow account,
as applicable, no later than ten days following the Executive’s Date of
Termination. It is the intention of the parties that the payments and benefits
to which the Executive could become entitled in connection with termination of
employment under this Agreement comply with Section 409A of the Code. In the
event that the parties determine that any such benefit or right does not so
comply, they will negotiate reasonably and in good faith to amend the terms of
this Agreement such that it Complies (in a manner that attempts to minimize the
economic impact of such amendment on the Executive and the Firm).

 

7. Miscellaneous. Paragraphs 2, 3, 4, 5 and 6 of this Schedule I are hereby
added to the list of Sections in Section 16(b) of this Agreement.

 

Initialed by the Executive:  

/s/ SDH

--------------------------------------------------------------------------------

Initialed by Lazard:  

/s/ BW

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCHEDULE I

 

Name (as per Preamble):   Mr. Charles Ward HoldCo Interests (as per Section
2(b)):   1.50% Profit Interests (as per Section 2(d)):   1.50%

 

Effective upon the IPO Date, the following provisions of this Schedule I shall
take effect and shall constitute binding and enforceable agreements of the Firm.

 

1. Title. Notwithstanding anything to the contrary contained in Section 3(b) of
this Agreement, from the IPO Date through the third anniversary of the IPO Date,
the Executive shall serve as President of PubliCo and Lazard Group LLC.

 

2. Compensation. Notwithstanding anything to the contrary contained in Sections
3(c)(i) and (ii) of this Agreement, subject to the Executive’s continued
employment hereunder, for each of the calendar years 2005, 2006 and 2007, the
Executive shall, so long as the Executive remains employed by the Firm through
the end of the applicable year, be entitled to receive annual compensation (base
salary plus annual bonus) of not less than $3,000,000 per year (the “Guaranteed
Amount”), provided that such Guaranteed Amount shall be reduced in the same
proportion as any reductions in annual compensation (base salary and annual
bonus) applicable to the majority of the other Deputy Chairmen then providing
services to the Firm. Notwithstanding the last sentence of Section 3(c)(i) of
this Agreement, the Firm may reduce the Executive’s base salary if it determines
that doing so is necessary to preserve the tax-deductibility of the Executive’s
compensation. Notwithstanding anything to the contrary contained in Section
3(c)(iv) of this Agreement, during the portion of the Term commencing on the IPO
Date, subject to the Executive’s continued employment hereunder, the Executive
shall be eligible to participate in the employee retirement and welfare benefit
plans and programs of the type made available to the senior most executives of
the Firm generally, in accordance with their terms and as such plans and
programs may be in effect from time to time, including, without limitation,
savings, profit-sharing and other retirement plans or programs, 401(k), medical,
dental, flexible spending account, hospitalization, short-term and long-term
disability and life insurance plans.

 

3. Severance Pay and Benefits under Certain Circumstances. Notwithstanding
anything to the contrary contained in Section 3(d) of this Agreement, in the
event that during the period commencing on the IPO Date and concluding on the
third anniversary thereof, the Executive’s employment with the Firm is
terminated by the Firm without Cause or by the Executive for Good Reason (as
defined below), Lazard shall pay the Executive, in a lump sum in cash within 30
days after the Date of Termination, the aggregate of the following amounts: (i)
any unpaid base salary through the Date of Termination; (ii) (x) the product of
(1) the Guaranteed Amount and (2) a fraction, the numerator of which is the
number of days elapsed in the current calendar year through the Date of
Termination and the denominator of which is 365 minus (y) any base salary paid
for such year through the Date of Termination (including amounts payable
pursuant to clause (i) of this sentence); (iii) any earned and unpaid cash



--------------------------------------------------------------------------------

bonus amounts for calendar years completed prior to the Date of Termination; and
(iv) the product of (x) the “Severance Multiple” (as defined below) multiplied
by (y) the greater of (1) the Guaranteed Amount or (2) the sum of (A) the
Executive’s base salary as of the Date of Termination plus (B) the average
annual bonus (or, to the extent applicable, cash distributions) paid or payable
to the Executive for the two calendar years immediately preceding the year
during which occurs the Date of Termination. In addition, (i) for a period of
months equal to the product of (x) 12 multiplied by (y) the Severance Multiple,
the Executive and his eligible dependents shall continue to be eligible to
participate in the medical and dental benefit plans of Lazard on the same basis
as the Executive participated in such plans immediately prior to the Date of
Termination, to the extent that the applicable plan permits such continued
participation for all or any portion of such period (it being agreed that Lazard
will use its reasonable efforts to cause such continued coverage to be permitted
under the applicable plan for the entire period), which benefits continuation
period shall not run concurrently with or reduce the Executive’s right to
continued coverage under COBRA and (ii) to the extent permitted under the
applicable plan, the Executive will receive additional years of age and service
credit equal to the Severance Multiple for purposes of determining his
eligibility for and right to commence receiving benefits under the retiree
healthcare benefit plans of Lazard Group.

 

For all purposes of this Agreement, including without limitation, Sections
2(g)(ii) and Section 5(a), a resignation on or prior to the third anniversary of
the IPO Date by the Executive for Good Reason shall be treated as a termination
of the Executive by the Firm without Cause.

 

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Section 3 of this Schedule and such amounts
shall not be reduced whether or not the Executive obtains other employment.
Except as provided in Section 16(f) of this Agreement, the Firm’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Firm may have
against the Executive.

 

4. Certain Definitions. For purposes of this Schedule I, the following terms
shall have the following meanings:

 

•   “Good Reason” shall mean (i) the assignment to the Executive of any duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as in effect as of the IPO Date, or any other action by the
Firm which results in a material diminution in such position, authority, duties
or responsibilities from the level in effect as of the IPO Date, excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Firm, promptly after receipt of notice
thereof given by the Executive, (ii) a material breach by the Firm of the terms
of this Agreement, including, without limitation, any failure by the Firm to
comply with paragraph 2 of this Schedule, excluding for this purpose an action
not taken in bad faith and which is remedied by the Firm promptly after receipt
of notice thereof given by the Executive, or (iii) any requirement that the
Executive’s



--------------------------------------------------------------------------------

principal place of employment be relocated to a location that is more than 30
miles from the Executive’s principal place of employment as of the date hereof
(in the event of a termination for Good Reason, the notice requirements of
Section 1 shall not apply).

 

•   “Severance Multiple” shall equal (i) 1.5, if the Date of Termination occurs
prior to a Change of Control or (ii) 3, if the Date of Termination occurs on or
following the date of a Change of Control.

 

5. Excise Tax. In the event it shall be determined that any payment, benefit, or
distribution by the Firm to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this paragraph) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986 (the “Code”) or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments. All determinations required to be made under this paragraph,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Deloitte & Touche LLP or such other certified
public accounting firm reasonably acceptable to the Firm as may be designated by
the Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to Lazard and the Executive within 15 business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by Lazard. All fees and expenses of the Accounting
Firm shall be borne solely by Lazard. Any Gross-Up Payment shall be paid by
Lazard to the Executive within five days of the later of (i) the due date for
the payment of any Excise Tax, and (ii) the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
Lazard and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by Lazard should have been made (“Underpayment”) or that Gross-Up
Payments which were made by Lazard should not have been made (“Overpayment”). In
the event that there occurs an Underpayment and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Lazard to or for the benefit of the
Executive. In the event that there occurs an Overpayment and the Executive
becomes entitled to receive any refund with respect to the Excise Tax, the
Executive shall promptly pay to Lazard the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto).

 

6. Section 409A. Notwithstanding anything in this Agreement to the contrary, to
the extent the Executive would otherwise be entitled to a payment during the six
months beginning on the Date of Termination that would be subject to the
additional tax imposed under Section 409A



--------------------------------------------------------------------------------

of the Code, (i) the payment will not be made to the Executive and instead will
be made, at the election of the Firm, either to a trust in compliance with Rev.
Proc. 92-64 or an escrow account established to fund such payments (provided
that such funds shall be at all times subject to the creditors of the Firm and
its affiliates) and (ii) the payment, together with interest thereon at the rate
of “prime” plus 1%, will be paid to the Executive on the earlier of the
six-month anniversary of Date of Termination or the Executive’s death or
disability (within the meaning of Section 409A of the Code). Similarly, to the
extent the Executive would otherwise be entitled to any benefit (other than a
cash payment) during the six months beginning on the Date of Termination that
would be subject to the additional tax under Section 409A of the Code, the
benefit will be delayed and will begin being provided (together, if applicable,
with an adjustment to compensate the Executive for the delay, with such
adjustment to be determined in the Firm’s reasonable good faith discretion) on
the earlier of the six-month anniversary of the Date of Termination or the
Executive’s death or disability (within the meaning of Section 409A of the
Code). The Firm will establish the trust or escrow account, as applicable, no
later than ten days following the Executive’s Date of Termination. It is the
intention of the parties that the payments and benefits to which the Executive
could become entitled in connection with termination of employment under this
Agreement comply with Section 409A of the Code. In the event that the parties
determine that any such benefit or right does not so comply, they will negotiate
reasonably and in good faith to amend the terms of this Agreement such that it
complies (in a manner that attempts to minimize the economic impact of such
amendment on the Executive and the Firm).

 

7. Miscellaneous. Paragraphs 2, 3, 4, 5 and 6 of this Schedule I are hereby
added to the list of Sections in Section 16(b) of this Agreement.

 

Initialed by the Executive:  

/s/ CW

--------------------------------------------------------------------------------

Initialed by Lazard:  

/s/ SDH

--------------------------------------------------------------------------------